Title: To Thomas Jefferson from J. P. G. Muhlenberg, 30 May 1804
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            Custom House Philadelphia May 30h. 1804.
          
          I have the Honor to inform The President that I have this day Shipp’d on Board the Sloop Harmony, Captn. Ellwood, for Alexandria, a Box containing Books, consignd to me by Wm. Lee Esquire of Bordeaux—The duties paid 95. Cents 
          I have the Honor to be with Perfect Respect Sir Your Most Obedt
          
            P Muhlenberg 
          
        